 Case 1:19-cv-00161-PLM-RSK ECF No. 79 filed 08/31/20 PageID.580 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

ANTHONY MEEKS, #176401,                           )
                      Plaintiff,                  )
                                                  )      No. 1:19-cv-161
-v-                                               )
                                                  )      Honorable Paul L. Maloney
GREGORY SKIPPER, et al.,                          )
                            Defendants.           )
                                                  )

       ORDER ADOPTING IN PART REPORT AND RECOMMENDATION

       Plaintiff Meeks, a prisoner in the custody of the Michigan Department of Corrections,

filed this civil rights lawsuit. Defendant Grahn filed a motion for summary judgment. (ECF

No. 49.) The Magistrate Judge issued a report recommending the Court grant the motion.

(ECF No. 75.) The Magistrate Judge also recommends the Court dismiss two unnamed

defendants, #1 and #3. Meeks filed objections. (ECF No. 76.) Grahn filed a response to

the objections. (ECF No. 78.)

       After being served with a report and recommendation (R&R) issued by a magistrate

judge, a party has fourteen days to file written objections to the proposed findings and

recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). A district court judge

reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b)(3). Only those objections that are specific are entitled to a

de novo review under the statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per

curiam).
 Case 1:19-cv-00161-PLM-RSK ECF No. 79 filed 08/31/20 PageID.581 Page 2 of 3



       The Court has endeavored to read and interpret Meeks’ objections.                 Meeks

submitted a nine-page, hand-written document. Each short paragraph contains an objection

of sorts. Most of the objections are not the sort of objection anticipated by the statue or rule.

Generally, Meeks does not address a proposed finding of fact or conclusion of law in the

Report and Recommendation. For example, on page 4 (PageID.566), Meeks “objects to

Defendants arguments that there [are] two different sides to this [sic] stories.”

       1. Dismissal of Unknown Defendants #1 and #3

       The Magistrate Judge recommends dismissing the two anonymous defendants

because Meeks has not identified either and discovery has closed.               Meeks objects.

(PageID.563.) Meeks suggests he attempted to discover the names of the unknown parties

and his requests were denied by Defendants.            The objection is overruled.       A case

management order provided for discovery and established deadlines. (ECF No. 22.)

Assuming Meeks’ efforts were properly submitted and then rebuffed, he could have filed

motions to compel with the Court. He did not use any of the discovery remedies available

to him.

       2. Exhaustion of Claim

       The Magistrate Judge recommends finding that Meeks failed to exhaust his claim

against Grahn. The Magistrate Judge considered each of the grievances identified by Meeks

in his response to the motion for summary judgment and explained why each failed to

exhaust the claim. Meeks objects. (PageID.566-67.) Meeks’ objections do not address the

specific findings contained in the R&R for each of the grievances. The objection is overruled.




                                               2
Case 1:19-cv-00161-PLM-RSK ECF No. 79 filed 08/31/20 PageID.582 Page 3 of 3



       With the conclusion that Meeks did not exhaust his claims against Grahn, the Court

need not resolve the merits of the claim against Grahn.



       Accordingly, the Court ADOPTS the recommendations that (1) the unnamed

defendants should be dismissed and (2) the claim against Defendant Grahn was not

exhausted. The Court also ADOPTS the portions of the R&R that set for the relevant and

necessary facts for those two conclusions. The Court GRANTS IN PART Defendant

Grahn’s motion for summary judgment. (ECF No. 49.) Meeks’ claims against Grahn and

against Unknown Party #1 and Unknown Party #3 are dismissed without prejudice. IT IS

SO ORDERED.

Date: August 31, 2020                                     /s/ Paul L. Maloney
                                                              Paul L. Maloney
                                                              United States District Judge




                                             3
